Filed Pursuant to Rule 424(b)(3) File Number 333-192064 Prospectus Supplement No. 6 (To Prospectus dated May 22, 2014) Hipcricket, Inc. 31,037,500 Shares of Common Stock This Prospectus Supplement No. 6 supplements the prospectus dated May 22, 2014 (as supplemented to date, the “Prospectus”), which forms a part of our Registration Statement on Form S-1 (Registration Statement No. 333-192064).The Prospectus and this prospectus supplement relate to the disposition from time to time of up to 31,037,500 shares of our common stock, which are held or may be held by the selling stockholders named in the Prospectus.We are not selling any common stock under this prospectus and will not receive any of the proceeds from the sale of shares by the selling stockholders. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement updates, amends and supplements the information included in the Prospectus.If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Current Report on Form 8-K On October 14, 2014, we filed a Current Report on Form 8-K with the Securities and Exchange Commission.The text of such Form 8-K is attached hereto. Investing in our common stock involves a high degree of risk. In reviewing the Prospectus and this prospectus supplement, you should carefully consider the matters described under the heading “Risk Factors” beginning on page 3 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is October 14, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 14, 2014 Hipcricket, Inc. (Exact name of registrant as specified in Charter) Delaware 333-57818 20-0122076 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 110 110th Avenue NE, Suite 410 Bellevue, WA98004 (Address of Principal Executive Offices) (425) 452-1111 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 14, 2014, Hipcricket, Inc. (the “Company”) issued a press release announcing the results of its operations for the second quarter of fiscal 2015 ended August 31, 2014.The full text of the press release is attached as an exhibit to this report. The information in this Item 2.02 and attached as Exhibit 99.1 to this report shall not be treated as “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section.This information will not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or into another filing under the Exchange Act, unless that filing expressly incorporates this information by reference Item 9.01Financial Statements and Exhibits (d)Exhibits No. Description Press Release issued October 14, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Hipcricket, Inc. (Registrant) Date: October 14, 2014 By: /s/ Todd E. Wilson Todd E. Wilson Chief Executive Officer
